Title: General Orders, 15 June 1780
From: Washington, George
To: 



Head Quarters Short Hills [N.J.] Thursday June 15. 1780
Parole Pennsylvania  Countersigns Reed; Rome.Watchword Look out

[Officers] Of the Day Tomorrow[:] Colonel Livingston[,] Lieutenant Colonel Hait[,] Brigade Major Woodbridge
The Commanding officers of Regiments are to see that their men’s Arms are cleaned in the best manner and their Ammunition critically Inspected—The Brigade Conductors are to have a proper Quantity of spare Ammunition on hand.
The most pointed Attention is to be paid to the Order respecting cooked provisions; and if three days cooked provision could be constantly kept on hand, it would be much preferable to two.

The General Court martial whereof Brigadier General Hand is President will assemble tomorrow morning Nine o’clock at springfield near the Church and proceed on the Trial of Doctor Shippen.
In case of an Alarm the Members are to repair immediately to their respective Commands.
The officers composing the General Court martial whereof Colonel Meigs is President are to go through the common routine of duty ’till ordered to reassemble.
A Subaltern from Hand’s Brigade to join the Detachment under Major Parr immediately.
